Citation Nr: 1825491	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  16-34 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased evaluation for posttraumatic stress disorder, evaluated as 70 percent disabling prior to May 24, 2016.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, attorney


ATTORNEY FOR THE BOARD

Paul J. Bametzreider, Associate Counsel






INTRODUCTION

The Veteran had active service from July 1976 to July 1979, with an additional period of service from January 1984 to June 1985, which was terminated under other than honorable conditions.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board notes that the Veteran filed a timely notice of disagreement with the February 2012 rating decision denying his claim to reopen entitlement to service connection for a bilateral ankle condition. However, the Veteran did not perfect an appeal of that issue and it is not before the Board at this time.


FINDING OF FACT

There is currently no justiciable case or controversy for active consideration by the Board as to the issue of entitlement to an increased evaluation for posttraumatic stress disorder, evaluated as 70 percent disabling prior to May 24, 2016.


CONCLUSION OF LAW

The Veteran's appeal as to the issue of entitlement to an increased evaluation for posttraumatic stress disorder, evaluated as 70 percent disabling prior to May 24, 2016 is dismissed as no justiciable case or controversy is before the Board at this time. 38 U.S.C. §§ 7102, 7104, 7105, 7107 (2012); 38 C.F.R. §§ 19.44, 20.101, 20.200, 20.204 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran appealed to the Board the issue of entitlement to an increased evaluation for posttraumatic stress disorder prior to May 24, 2016. In an August 2017 decision, the Board granted entitlement to a 70 percent initial rating for posttraumatic stress disorder, and denied a rating in excess of 70 percent. The Board also granted entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities. Thereafter, an October 2017 rating decision implemented the Board's decision. There is no indication that a motion for reconsideration of the August 2017 Board decision was filed. Moreover, in March 2018 correspondence the Veteran, through his representative, expressly requested to withdraw any remaining issue regarding entitlement to an increased evaluation for posttraumatic stress disorder.

Based upon the foregoing, the Board finds that there is no issue on appeal with respect to entitlement to an increased evaluation for posttraumatic stress disorder, as that matter has already been adjudicated by the Board. Accordingly, there is no justiciable case or controversy regarding such issue currently before the Board as contemplated by 38 U.S.C. §§ 7102, 7104, 7107 and 38 C.F.R. § 19.4. Consequently, in the absence of any justiciable question, the appeal as to entitlement to an increased evaluation for posttraumatic stress disorder, evaluated as 70 percent disabling prior to May 24, 2016 is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


